Citation Nr: 0821414	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  03-27 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.

2.  Entitlement to service connection for tension headaches.

3.  Entitlement to service connection for a bilateral foot 
disorder, to include pes planus, calcaneal spurs and plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Friend



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from August 1993 to March 
2002.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

In July 2006, a Board hearing was held at the RO before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  Thereafter, in October 2006, the Board 
remanded the case for additional development; the case has 
now been returned to the Board for appellate review.

The appellant has appealed the initial noncompensable rating 
that was assigned to the right hearing loss disability when 
service connection was granted.  The appellant is, in effect, 
asking for a compensable rating effective from the date 
service connection was granted.  Consequently, the Board will 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the right 
ear hearing loss issue is as set out on the title page.

The issue of entitlement to service connection for a foot 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's right ear hearing loss disability is 
manifested by Level III hearing acuity in the right ear.

2.  The appellant's hearing acuity in the left, non-service-
connected ear is considered normal for rating purposes.  He 
is not deaf in that ear.

3.  The competent medical evidence of record does not show 
that the appellant's current tension headaches are related to 
any in-service occurrence or event.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
right ear hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 1160, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.383, 
3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI and Table 
VII, 4.86 (2007).

2.  The appellant's tension headaches are not the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The appellant's increased rating claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA for the 
right ear hearing loss increased rating claim.

Turning to the remaining claim, the appellant was notified of 
the information necessary to substantiate his service 
connection claim by correspondence dated in June 2002, (prior 
to the initial AOJ decision in this matter) and November 
2006.  These documents informed the appellant of VA's duty to 
assist and what kinds of evidence the RO would help obtain.  
In both of these letters, the RO informed the appellant about 
what was needed to establish entitlement to service 
connection.  The letters informed the appellant of what 
evidence was required to substantiate service connection 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was asked to submit 
evidence and/or information in his possession to the AOJ.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed as to 
his service connection claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained and reviewed the appellant's service 
medical treatment records.  Private and VA medical records 
were associated with the claims file and reviewed.  The 
appellant was afforded VA medical examinations and a Board 
hearing.  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information concerning ratings and 
effective dates in correspondence sent in June 2006, and in 
November 2006.

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Hearing Loss Initial Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether they were raised by the appellant or 
not, as well as the entire history of the appellant's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In the evaluation of 
service-connected disabilities, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a current rating which accurately reflects 
all elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The most 
current evidence of the severity of the appellant's right ear 
hearing loss is found in the report of the VA audiometric 
examination conducted in May 2007.

The Board notes that the appellant appealed the initial zero 
percent rating that was assigned to his right ear hearing 
loss disability when service connection was granted.  The 
Court held, in Fenderson v. West, 12 Vet. App. 119 (1999), 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of "staging" 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the period(s) in question.

In that regard, the Board notes that the noncompensable 
rating for the right ear hearing loss disability at issue in 
this case has been in effect since the grant of service 
connection effective in March 2002.  The issue before the 
Board then is taken to include whether there is any basis for 
a higher rating at any pertinent time, to include whether a 
higher rating currently is in order.

The criteria for rating hearing impairment and other diseases 
of the ear establish eleven auditory acuity levels designated 
from I to XI; Tables VI and VII as set forth in the 
regulations are used to calculate the rating to be assigned.  
38 C.F.R. § 4.85.  In instances where, because of language 
difficulties, the Chief of the Audiology Clinic or other 
examiner certifies that the use of both puretone averages and 
speech discrimination scores is inappropriate, Table VIa is 
to be used to assign a rating based on puretone averages.  
38 C.F.R. § 4.85(c).  When the puretone threshold at each of 
the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a).  Additionally, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
numeral.  38 C.F.R. § 4.86(b).  

In cases where service connection is in effect only for one 
ear, VA may nevertheless pay compensation as if hearing loss 
in both ears was service connected provided that there is 
"[h]earing impairment in one ear compensable to a degree of 
10 percent or more as a result of service-connected 
disability and hearing impairment as a result of nonservice-
connected disability that meets the provisions of § 3.385 in 
the other ear."  38 C.F.R. § 3.383(a)(3).  

As previously noted, service connection for hearing loss in 
the right ear only has been granted.  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86.

On the authorized audiological evaluation conducted in August 
2002, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
45
50
50
LEFT
10
10
10
30
20

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 100 percent in the left ear.  

The regulation at 38 C.F.R. § 3.385 defines hearing 
disability for VA purposes.  That regulation prohibits a 
finding of hearing disability where threshold hearing levels 
at 500, 1000, 2000, 3000, and 4000 Hz are all less than 40 
decibels and at least three of those threshold levels are 25 
decibels or less.  Hensley v. Brown, 5 Vet. App. 155, 160 
(1993).  Thus, the appellant does not meet § 3.385 for his 
left ear.  Consequently, the August 2002 VA audiometric 
findings result in a corresponding designation of Level I 
hearing acuity in the right ear and Level I hearing acuity 
(normal) in the non-service-connected left ear.  Pursuant to 
these findings, the RO assigned a disability evaluation of 
zero percent.  38 C.F.R. § 4.85.

On the authorized audiological evaluation conducted in May 
2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
50
55
60
LEFT
15
20
15
25
25

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 94 percent in the left ear.  
Again, the appellant does not meet § 3.385 for his left ear.  
Consequently, the May 2007 VA audiometric findings result in 
a corresponding designation of Level III hearing acuity in 
the right ear and Level I hearing acuity (normal) in the non-
service-connected left ear.  Pursuant to these findings, the 
RO continued the noncompensable disability evaluation for the 
right ear hearing loss.  38 C.F.R. § 4.85.

The Board is aware of the appellant's contentions concerning 
his difficulty in hearing; he testified at his July 2006 
Board hearing that his hearing had gotten worse.  See Travel 
Board Hearing Transcript p. 5.  However, the objective 
clinical evidence of record simply does not support a 
compensable evaluation at any time for his hearing loss 
disability.  As previously noted, the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  In this case, there is no evidence of entitlement 
to a compensable rating even if both ears were treated as 
though service connected throughout the pendency of the 
claim.  

Under the provisions of 38 C.F.R. § 4.85, a zero percent 
evaluation is assigned where hearing is at Level I, II or III 
for one ear and Level I, II or III for the other.  Pursuant 
to current regulations, a zero percent rating is yielded by 
the both the August 2002 VA audiometric examination results 
and the May 2007 VA audiometric examination results.  Tables 
VI, VII.  The requirements of 38 C.F.R. § 4.85 set out the 
numeric levels of impairment required for each disability 
rating, and those requirements are mandatory.  The Board 
therefore finds that the preponderance of the evidence is 
against the appellant's claim for an initial compensable 
evaluation for his right ear hearing loss disability.  (It 
should also be noted that the appellant does not experience 
an exceptional pattern of hearing as set forth in 38 C.F.R. 
§ 4.86.  This is so because not all puretone thresholds are 
55 decibels or more, and because the thresholds at 2000 Hertz 
or less than 70 decibels.  38 C.F.R. § 4.86.)

Notwithstanding the above discussion, a rating in excess of 
the currently assigned zero percent evaluation for the right 
ear hearing loss disability at issue may be granted when it 
is demonstrated that the particular disability presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected right ear hearing loss disability has presented 
such an unusual or exceptional disability picture at any time 
as to require an extraschedular consideration pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher 
schedular ratings for hearing loss disability, but the 
required manifestations have not been shown in this case.  
The Board further finds no evidence of an exceptional 
disability picture in this case.  The appellant has not 
required any hospitalization for his hearing loss and he has 
not sought any treatment for this condition other than 
hearing aids.  The appellant has not offered any objective 
evidence of any symptoms due to the hearing loss that would 
render impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that a remand 
for consideration of the assignment of an extraschedular 
rating is not warranted in this case.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996) (When evaluating an increased rating claim, it 
is well established that the Board may affirm an RO's 
conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

Because this is an appeal from the initial rating for the 
right ear hearing loss disability, the Board has considered 
whether a "staged" rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this instance, the 
record does not show disability above zero percent since 
March 2002, and therefore does not support the assignment of 
a staged rating.

The findings needed for a compensable evaluation are not 
demonstrated in the evidence of record.  For the foregoing 
reasons, the Board finds that the preponderance of the 
evidence is against the appellant's right ear hearing loss 
initial rating claim.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).

II.  Service Connection Claim

The appellant testified at his July 2006 Board hearing that 
he had had headaches on and off while on active duty.  He 
further testified that the headaches he was currently 
experiencing were the same sort as those that he had while he 
was in service.  The appellant's friend testified that the 
appellant had been having headaches from approximately 
February 2000 to the present.  

Review of the appellant service medical treatment records 
reveals that, in August 1998, the appellant sought treatment 
for a complaint of headaches that lasted two days and that 
were usually present when he awakened.  The clinical 
assessment was tension headaches.  The appellant complained 
of frequent, severe headaches during his December 2001 
service separation examination.  He indicated that he had 
migraine headaches very often and that the cause was unknown. 

Post-service, the appellant underwent a VA medical 
examination in July 2002.  He reported having had headaches 
for the prior one and a half years.  The appellant said that 
his headaches consisted of throbbing head pain without any 
nausea, vomiting, prodromal symptoms or auras.  He said that 
he was not currently in receipt of any treatment for the 
problem.  After examining the appellant, the examiner 
rendered a diagnosis of tension headaches.  The examiner 
stated that no symptomatology was present to suggest a 
diagnosis of migraine headaches.

A May 2004 VA outpatient treatment note indicates that the 
appellant reported experiencing intermittent headaches.  The 
ambulatory care physician discussed stress and multiple other 
factors for headaches with the appellant, including decreased 
visual acuity.  A VA optometry note dated in November 2004 
indicates that the appellant had a history of headaches.  
These headaches were noted to be variable in onset and 
duration.  However, they were described as not frequent and 
relieved with Tylenol.  A July 2005 report from a private 
pulmonologist indicates that the appellant had reported 
occasional morning headaches.  

The appellant underwent a VA neurology examination in May 
2007; the examiner reviewed the claims file and noted a 
diagnosis of tension headaches had been made while the 
appellant was in service.  The examiner also noted that there 
was no description of any other neurological impairment while 
the appellant was on active duty.  The appellant reported 
that his headaches would come and go; he said that he was 
using over-the-counter medications for relief.  The examiner 
stated that no abnormality was observed on neurological 
examination.  In July 2007, the appellant underwent MRI 
examination of his brain; this testing revealed mild ethmoid 
sinusitis, but was essentially unremarkable.  That same month 
the examiner noted a normal MRI of the brain and that there 
was sinusitis that may have a bearing on the appellant's 
headaches; otherwise, no neurological disorder was present.  

In a September 2007 addendum, the VA examining neurologist 
stated that there was no documentation of any unique feature 
of the appellant's military service that would incite or 
induce tension headaches and cause those headaches to 
continue forever.  The examiner opined that tension headaches 
can rarely be related to any specific tension event, but that 
they were, in fact, a generic response to a variety of 
different emotional circumstances for any individual.  The 
neurologist stated that it was therefore unlikely that that 
the appellant's current stresses of every day life were 
induced by any incident of military service or that any 
incident of service would currently be reflected in the 
emotional outlet of a tension-type headache.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303.

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 
1328 (1997).  That said, the evidence does not demonstrate 
the appellant has a current diagnosis of any chronic headache 
disorder.  The appellant's headaches are repeatedly described 
as off and on, occasional, intermittent and not frequent.  
They are not associated with any neurological disorder and 
imaging of the appellant's brain was normal.  As such, there 
is no basis on the current record to grant service connection 
for the claimed tension headaches under any theory - direct 
or presumptive.

To the extent that the appellant complains of pain, without a 
diagnosed or identifiable underlying malady or condition, the 
symptom does not, in and of itself, constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and 
remanded in part on other grounds by Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

There is no competent medical evidence to the contrary.  No 
competent medical evidence of record demonstrates that the 
appellant's claimed headache problems are clinically 
ascertainable.  There is no clinical evidence of record 
demonstrating that the veteran has been diagnosed with any 
chronic headache condition.

Furthermore, even if it is assumed, arguendo, that the 
appellant does have a diagnosed chronic headache disorder, 
there is no competent medical evidence of any nexus between 
the appellant's current tension headaches and his active 
service.  While it is apparent that the appellant did 
experience tension headaches in service and after service, 
the medical evidence of record does not establish the 
existence of any relationship between the origin and/or 
severity of the current tension headaches and the appellant's 
military service.  Instead, the competent medical evidence 
indicates that the appellant's current tension headaches are 
related to a generic human response to the stresses of daily 
life and not to some remote incident that occurred during the 
appellant's period of active military service.

The Board has considered the appellant's testimony and that 
of his friend, as well as the appellant's written statements 
submitted in support of his argument that he has a headache 
disorder as a result of his service.  To the extent that 
these statements represent evidence of continuity of 
symptomatology, the appellant's statements, and his friend's 
statements, without more, are not competent evidence of a 
diagnosis of any such condition, and they do not establish a 
nexus between any medical condition and his military service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Competent medical evidence is required in this 
regard.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
The appellant has not shown that he has the requisite 
competence, and, accordingly, his claim for service 
connection for headaches is not plausible.

The preponderance of the evidence is therefore against the 
appellant's service connection claim.  Since the 
preponderance of the evidence is against this claim under all 
theories of service connection, the benefit of the doubt 
doctrine does not apply. Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir.).


ORDER

Entitlement to an initial compensable evaluation for right 
ear hearing loss is denied.

Entitlement to service connection for tension headaches is 
denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

The appellant testified during his July 2006 Board hearing 
that he had experienced pain in his feet during service in 
association with road marches.  Review of the appellant's 
service medical treatment records reveals that he had 
complained of pain and intermittent swelling of both feet 
times one year.  The appellant had been diagnosed with "mild" 
and "nonsymptomatic" pes planus at his May 1993 service 
entrance examination.  In December 2001, at the time of his 
service separation examination, the appellant was diagnosed 
with "moderate" pes planus.  However, during service, he was 
only shown to have been treated on one occasion, in June 
1994, for left foot complaints, at which time a left ankle 
sprain was diagnosed.

Post service, the appellant underwent a VA medical 
examination in August 2002.  He complained of pains in the 
bottoms of his feet and said that he had been told six months 
before that the pains were due to flat feet.  He denied any 
specific injury to his feet.  Radiographic examination of the 
ankles revealed preservation of the ankle mortise and no 
evidence of soft tissue swelling or osseous injury was seen.  
The examiner rendered a clinical assessment of moderately 
severe bilateral flatfeet.

More recently, the appellant underwent a VA medical 
examination in May 2007; the appellant reported that he had 
noticed increasing foot pain in service between 2000 and 
2002.  He complained of current constant foot pain that was 
made worse by walking and standing.  Radiographic examination 
was said to be negative bilaterally for pes planus.  There 
were bilateral calcaneal bone spurs, as well as a small 
avulsion of the right cuboid bone.  The Board notes that the 
radiology report is not of record; this report should be 
obtained and associated with the claims file.  

After examining the appellant, the VA examiner rendered 
diagnoses of bilateral plantar fasciitis and bilateral 
calcaneal bone spurs.  The VA examiner also opined that there 
was no current objective evidence of any pes planus and 
indicated that, therefore, no pes planus existed prior to 
service or during service.  However, the examiner did not 
render any opinion as to whether or not the currently 
diagnosed bilateral foot pathology was etiologically linked 
to the appellant's military service.

Thus the evidence of record shows the existence of current 
bilateral foot disorders, as well as related complaints and 
treatment in service.  The RO failed to obtain an adequate 
medical opinion on whether or not any of the current foot 
pathology is related to the problems the appellant was 
treated for in service.  Charles v. Principi, 16 Vet. App. 
370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), 
VA was to provide a medical examination as "necessary to 
make a decision on a claim, where the evidence of record, 
taking into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any currently diagnosed 
right or left foot disorder preexisted the appellant's entry 
into active military service in August 1993.  The RO also has 
not determined whether, if any current right or left foot 
disorder did preexist service, there is clear and 
unmistakable evidence that the pre-existing foot pathology 
was not aggravated to a permanent degree in service beyond 
that which would be due to the natural progression of the 
disease.

Furthermore, in McClain v. Nicholson, 21 Vet. App. 319 
(2007), the Court held that the requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim."  It appears 
that this case might be pertinent to the diagnosis of pes 
planus.

The medical evidence of record is insufficient for the Board 
to render a decision on the claim for service connection for 
bilateral foot pathology.  Additional development of the 
medical evidence and adjudication on these bases are 
therefore indicated.  The above considerations require 
further investigation by medical professionals, inasmuch as 
the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, that have treated 
him for any foot problems since service.  
After securing the necessary release(s), 
the AMC/RO should obtain those records 
that have not been previously secured.  
In particular, complete VA and private 
inpatient and outpatient treatment 
records not already of record, including 
the x-ray report(s) associated with the 
May 2007 VA examination, should be 
obtained and associated with the claims 
file.  To the extent there is an attempt 
to obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of the negative results, 
and should be given opportunity to submit 
the sought-after records.

2.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the veteran for an 
examination by a podiatrist.  This 
examination of the appellant's feet is 
for the purpose of evaluating the nature, 
etiology and onset of all right and left 
foot pathology.  The examiner should 
review the appellant's claims file in 
connection with the examination.  All 
appropriate tests and x-rays should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  An opinion in 
response to the questions below should be 
obtained even if the appellant does not 
report for the examination.

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any foot disorder found.  
The examiner should state whether or not 
the appellant currently has degenerative 
joint disease, plantar fasciitis, pes 
planus or some other kind of foot 
pathology and offer an opinion as to 
whether the onset of any such current 
disorder is attributable to his military 
service.

Specifically, the examiners must address 
the questions of:

a. Whether the veteran's current 
right and/or left foot pathology is 
causally or etiologically related to 
his period of military service or to 
some other cause or causes? (It is 
not necessary that the exact causes-
-other than apparent relationship to 
some incident of service be 
delineated.)

b.  Whether the veteran's current 
right and/or left foot pathology is 
related to symptoms or signs he may 
have had in service, especially 
those documented in the service 
medical records (such as the 
December 2001 complaints of pain and 
burning, and the service entry and 
exit notations of pes planus )? 

c.  Whether the veteran's current 
right and/or left foot pathology is 
related to symptoms and signs that 
may have occurred within one year of 
service separation?

d.  On the basis of the clinical 
record and the known development 
characteristics of the diagnosed 
right and left foot disorders, can 
it be concluded with clear and 
unmistakable certainty that any 
currently diagnosed foot disorder 
preexisted the appellant's entry 
into active military service in 
August 1993? and 

e.  If any current foot disorder did 
clearly pre-exist service, can it be 
concluded with clear and 
unmistakable certainty that any such 
pre-existing foot disorder was not 
aggravated to a permanent degree in 
service beyond that which would be 
due to the natural progression of 
the disease?  

The examiner must discuss the 
radiographic evidence of record, as well 
as the in-service and post-service 
medical opinions/notations about the 
existence of pes planus, to include an 
explanation of what is required for a 
clinically proper/correct diagnosis of 
pes planus.

3.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of 
examination, or the obtaining of any 
additional medical opinion, is necessary 
to adjudicate the issue, especially in 
light of any newly received treatment 
records, that development should be 
accomplished. 

4.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).

5.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claim.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  In that regard, a threshold 
determination must be made as to whether 
the currently diagnosed right and/or left 
foot pathology pre-existed service, and 
if so, whether it was aggravated by 
service.  The holdings in Cotant v. 
Principi, 17 Vet. App. 116 (2003) and 
VAOGCPREC 3-2003 should be specifically 
considered in that threshold 
determination.  The holding in McClain v. 
Nicholson, 21 Vet. App. 319 (2007) should 
also be considered.

6.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


